IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00232-CV

SMITHTEX, LLP, SMITH PROPERTIES, LLP,
STEVEN F. SMITH, STUART N. R. SMITH,
NORMAN L. SMITH, AND SEVEN-0 CORPORATION,
                                      Appellants
v.

CHARLES DEMOTT AND BRENDA CALVERT,
INDIVIDUALLY, AND AS REPRESENTATIVES
OF THE ESTATE OF JONATHAN DEMOTT,
CYNTHIA DEMOTT, INDIVIDUALLY,
AND AS REPRESENTATIVES OF THE ESTATE
OF ELIZABETH PICKENS AND DAVID PICKENS,
AND KATE L. MASSEY,
                                     Appellees


                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 07-002138-CV-361


                          MEMORANDUM OPINION


      In this interlocutory appeal, Appellants SmithTex, LLP, Seven-O Corporation,

Smith Properties, LLP, Steven F. Smith, Stuart N.R. Smith, and Norman L. Smith

appealed the trial court’s April 29, 2009 order denying their motions to transfer venue.
The parties filed a “joint motion to implement agreement for disposition of

interlocutory appeal,” which asked us to set aside the trial court’s April 29, 2009 order

without regard to the merits, to abate this appeal, and to direct the trial court to sign an

order transferring venue of the entire case to Cass County. After direction and on

notice that the transfer order has been signed, we dismiss this appeal as moot and will

issue our mandate within ten days.

       Dismissal of this appeal does not prevent a party from seeking relief to which it

would otherwise be entitled. See TEX. R. APP. P. 42.1(a).



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed December 22, 2010
[CV06]




SmithTex, LLP v. DeMott                                                               Page 2